NUMBER 13-14-00384-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JASON CHAVEZ,                                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


               On appeal from the County Court at Law No. 2
                        of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       This cause is currently before the Court on appellant's sixth motion for extension

of time to file the brief. The reporter’s record was filed on September 16, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant extensions totaling 165 days to file
the brief, and appellant now seeks an additional 21 days, until May 4, 2015, to file the

brief.

         The Court GRANTS appellant’s sixth unopposed motion for extension to file the

brief and ORDERS the Honorable Ira Z. Miller to file the brief on or before May 4, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of April, 2015.




                                             2